Citation Nr: 0111927	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  00-16 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from June 1968 to 
October 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Denver Regional Office 
(RO) which denied service connection for bilateral peripheral 
neuropathy of the lower extremities.


REMAND

The veteran is service connected for recurrent plantar warts 
of the feet, rated zero percent disabling.  His last VA 
medical examination for compensation purposes was conducted 
in February 1999, and no evidence of plantar warts was 
detected on that occasion.  

According to private medical reports, the veteran now suffers 
from bilateral peripheral neuropathy of the lower 
extremities.  Medical opinion of record, dated in November 
1999 and March 2000, is to the effect that his in-service 
Agent Orange exposure directly caused his current peripheral 
neuropathy.  The veteran's abstract of service indicates that 
he served aboard the U.S.S. Calinte (AO-53) between August 
26, 1968 and July 24, 1970.  

Certain diseases are subject to presumptive service 
connection.  Among those are diseases associated with 
exposure to certain herbicidal agents.  See 38 C.F.R. 
§ 3.309(e) (2000).  Acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure and resolves within two years of 
the date of onset.  Id. Note 2.  It is only that type of 
peripheral neuropathy that is subject to the presumption of 
herbicidal exposure.  Thus, in the veteran's case, in order 
for service connection for peripheral neuropathy to be 
established, actual exposure to Agent Orange must be shown.

Pursuant to the newly-enacted Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. § 
5103A), VA must make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  This includes informing the veteran of all 
the evidence needed to support his claim.  Additionally, VA 
must assist claimants in obtaining government and private 
records, and obtain a medical opinion when such an opinion is 
necessary to make a decision on a claim.  

VA has already provided abundant notice to the veteran 
regarding the type of evidence necessary to support his 
claim.  However, in accordance with VCAA, VA must assist him 
in establishing actual exposure to Agent Orange.  Also, VA 
must obtain a medical opinion regarding the etiology of the 
veteran's disability.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of VCAA are satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
guidance provided by VA, including, among 
other things, final regulations, General 
Counsel precedent opinions, and subsequent 
court decisions.  

2.  The RO should obtain from the veteran 
information concerning his approximate 
dates of service in Vietnam or in the 
waters offshore.  38 C.F.R. § 3.307 
(2000).  

3.  The RO should schedule the veteran 
for VA medical examination in order to 
determine the nature and etiology of his 
peripheral neuropathy.  All testing 
deemed necessary should be performed.  
The examiner should arrive at a diagnosis 
and be requested to provide an opinion 
regarding the etiology of any peripheral 
neuropathy detected on examination.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should be specifically asked to assess 
the November 29, 1999 and March 10, 2000 
private medical opinion of record.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should re-adjudicate the issue of entitlement to service 
connection for bilateral peripheral neuropathy of the lower 
extremities.  If the benefit sought on appeal remains denied, 
the veteran and his representative should be furnished a 
supplemental statement of the case and be given the 
opportunity to respond.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board Court.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


